DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed August 5, 2022. In the applicant’s reply; claims 1 and 6-7 were amended, and claims 18-19 were added.  Claims 1-19 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.

Response to Arguments
Applicants' amendments filed on August 5, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on May 6, 2022.
Applicant’s amendments overcome the rejections of claims 1-17 under 35 U.S.C. 102(a)(2) for being anticipated by Huang et al. (US Patent 10,474,160 B2, hereby referred to as Huang), and the rejection is hereby withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Representatives Daniel Bestor Reg. No. 58,439, Daniel Hammond Reg. No. 56,642, and Mr. Pietro Russo on August 23, 2022.

The application has been amended as follows: Claims 1 and 8 were amended to further refine the claimed limitations for clarity of scope and to distinguish the claims from the prior art of record.  A full listing of the claims has been copied and presented below in accordance with the amendment that the applicant has agreed to in order to advance prosecution. 

US 16/712,349 - Proposed Amendments to the Claims

1.	(Currently Amended)  A method carried out in a initially includes at least one processor running at least one neural network and, coupled to the at least one processor: i) a calibrated radar device; and ii) a calibrated three-dimensional (3D) camera device that includes at least one data generating sensor, and the method comprising:
	concurrently operating the radar device and the 3D camera device to generate training radar data and training depth data respectively, each of the radar device and the 3D camera device having a respective field of view, and the field of view of the radar device overlapping the field of view of the 3D camera device; 
	inputting the training radar data and the training depth data to the neural network; 
	employing the training radar data and the training depth data to train the neural network; and
after the trained: 
receiving real radar data as input at the trained neural network; and 
ting emulated depth data from the trained neural network.

2.	(Original)  The method as claimed in claim 1 wherein the radar device includes a multichannel transceiver, and the radar device is configured to measure both distance and angle.

3.	(Original)  The method as claimed in claim 1 wherein the at least one neural network is an at least one convolution neural network.

4.	(Original)  The method as claimed in claim 1 wherein both the training radar data and the training depth data include timestamp and spatial mapping information used to correlate the training radar and depth data when the neural network is trained.

5.	(Original)  The method as claimed in claim 1 wherein the real radar data is a tensor of velocity, range and angle.

6.	(Previously Presented)  The method as claimed in claim 1 wherein the at least one data generating sensor is a plurality of data generating sensors.

7.	(Previously Presented)  The method as claimed in claim 1 wherein the at least one data generating sensor is a single data generating sensor.

8.	(Currently Amended)  An apparatus comprising: 
	a radar device configured to generate radar data; 
	at least one processor coupled to the radar device; and 
	a memory communicatively coupled to the at least one processor and having stored thereon computer program code to be executed by the at least one processor, wherein the computer program code, when executed by the at least one processor, causes the at least one processor to run at least one trained neural network that is configured to receive the radar data as input, without any actual depth data as additional input, and to output transformed data that is emulative of depth data producible by a three-dimensional (3D) camera device.		

9.	(Original)  The apparatus of claim 8 further comprising a system server that houses the at least one processor. 

10.	(Original)  The apparatus of claim 9 wherein the server system includes a storage having a database configured to store the transformed data.

11.	(Original)  The apparatus of claim 10 further comprising a computer terminal coupled to the server system, the computer terminal configured to run a client-side video review application which accesses the transformed data when accessibly stored in the database.

12.	(Original)  The apparatus of claim 8 wherein the radar device includes a multichannel transceiver, and the radar device is configured to measure both distance and angle.

13.	(Original)  The apparatus of claim 8 wherein the trained neural network is a trained convolution neural network.

14.	(Original)  The apparatus of claim 8 wherein the radar data is a tensor of velocity, range and angle.

15.	(Previously Presented)  The method of claim 6 wherein the plurality of data generating sensors includes a first data generating sensor operable to capture light in a first frequency range, and a second data generating sensor operable to capture light in a second frequency range different from the first frequency range.

16.	(Previously Presented)  The method of claim 1 wherein the radar device and the 3D camera device are coupled to a computer terminal via a server system and at least two different networks.

17.	(Previously Presented)  The method of claim 15 wherein the computer terminal is configured to provide training control.

18.	(Previously Presented)  The method of claim 1 wherein the trained neural network is configured to receive only the real radar data as input.

19.	(Previously Presented)  The apparatus of claim 8 wherein the least one trained neural network is configured to receive only the radar data as input.


REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
1.	(Currently Amended)  A method carried out in a system that initially includes at least one processor running at least one neural network and, coupled to the at least one processor: i) a calibrated radar device; and ii) a calibrated three-dimensional (3D) camera device that includes at least one data generating sensor, and the method comprising:
	concurrently operating the radar device and the 3D camera device to generate training radar data and training depth data respectively, each of the radar device and the 3D camera device having a respective field of view, and the field of view of the radar device overlapping the field of view of the 3D camera device; 
	inputting the training radar data and the training depth data to the neural network;
	employing the training radar data and the training depth data to train the neural network; and
after the neural network is trained:
receiving real radar data as input at the trained neural network; and 
outputting emulated depth data from the trained neural network.
As these limitations were in claim 1, and claims 2-7 and 18, which are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

The prior art fails to teach the method of Claim 12, which specifically comprises the following features in combination with other recited limitations:
8.	(Currently Amended)  An apparatus comprising: 
	a radar device configured to generate radar data; 
	at least one processor coupled to the radar device; and 
	a memory communicatively coupled to the at least one processor and having stored thereon computer program code to be executed by the at least one processor, wherein the computer program code, when executed by the at least one processor, causes the at least one processor to run at least one trained neural network that is configured to receive the radar data as input, without any actual depth data as additional input, and to output transformed data that is emulative of depth data producible by a three-dimensional (3D) camera device.
As these limitations were in claim 8, and claims 9-17 and 19, which are dependent upon claim 8, and encompass the limitations specified in claim 8, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed below: Huang et al. (US Patent 10,474,160 B2, hereby referred to as Huang), Guan et al., (US PGPub US 20210192762 A1, hereby referred to as “Guan”), and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1, or the apparatus recited in claim 8.  Especially, Huang was the most relevant reference, and was used in an anticipatory rejection. This rejection was overcome during the course of discussion at the Examiner Interview on August 23, 2022. Specifically, applicant clarified that although the training process of the neural network relies on radar and depth data, the actual neural network only relies on radar data to generate the emulated data after the learning process. Huang fails to teach these amended features, as the emulated data that is outputted is a panoramic image that relies on both radar and image data. An updated search was performed and resulted in Guan having a provisional priority date of December 20, 2019 (December 17, 2020 filing date) and is the most prior pertinent art in the overall field of endeavor, as it also teaches the use of a trained neural network that trains with the use of a plurality of datasets, and outputs a 2D depth map based on an inputted 3D radar heat map. However, the filing date of the instant application is earlier, thereby disqualifying the use of Guan as “prior” art. An updated non-patent literature search was performed on both the claimed concept as well as for prior work created by Guan, as another person directly skilled in the same field of endeavor as the instant application. However, no prior art was determined to be pertinent to the claimed features, alone or in combination. As a result, the claimed language which is highly dependent upon the amended limitations is placed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

August 24, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662